Citation Nr: 1037508	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  07-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from July 1955 to April 
1959.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision. 


FINDING OF FACT

The evidence of record does not show sustained improvement of the 
Veteran's bilateral hearing loss.  


CONCLUSION OF LAW

The reduction of the 40 percent rating for the Veteran's 
bilateral hearing loss to 20 percent was not proper, and the 
requirements for restoration have been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 
3.344, 4.85, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) set forth procedural 
requirements for reductions in disability compensation ratings.  
When a reduction is anticipated, the beneficiary must be notified 
of the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed a 
period of at least 60 days to submit additional evidence to show 
that the rating should not be reduced.  After the allotted 
period, if no additional evidence has been submitted, final 
rating action will be taken and the rating will be reduced or 
discontinued effective the last day of the month in which a 60-
day period from the date of notice to the beneficiary of the 
final rating expires.  38 C.F.R. § 3.105(e).  
Relevant statutes provide that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Reductions are to be based upon review of the entire history of 
the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
whether the evidence reflects an actual change in the disability 
and whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred but also that that improvement 
actually reflects an improvement in the Veteran's ability to 
function under the ordinary conditions of life and work.  See 
Faust v. West, 13 Vet. App. 342, 350 (2000).

Furthermore, 38 C.F.R. § 3.344 provides that rating agencies will 
handle cases affected by change of medical findings or diagnosis, 
so as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of Veterans 
Affairs regulations governing disability compensation and 
pension.  It is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, including 
all special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, including 
hospital reports, bedside examinations, examinations by 
designated physicians, and examinations in the absence of, or 
without taking full advantage of, laboratory facilities and the 
cooperation of specialists in related lines.  Examinations less 
full and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings on 
account of diseases subject to temporary or episodic improvement, 
e.g., manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, many skin diseases, 
etc., will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively symptom 
free (findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting  the results of bed rest.  
Moreover, though material improvement in the physical or mental 
condition is clearly reflected the rating agency will consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  When syphilis of the central nervous system or alcoholic 
deterioration is diagnosed following a long prior history of 
psychosis, psychoneurosis, epilepsy, or the like, it is rarely 
possible to exclude persistence, in masked form, of the preceding 
innocently acquired manifestations.  Rating boards encountering a 
change of diagnosis will exercise caution in the determination as 
to whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in prior diagnosis 
or possibly a disease entity independent of the service-connected 
disability. When the new diagnosis reflects mental deficiency or 
personality disorder only, the possibility of only temporary 
remission of a super-imposed psychiatric disease will be borne in 
mind.

The Veteran was granted service connection for bilateral hearing 
loss in May 2004 and assigned a 40 percent rating, effective 
September 2003.  In September 2006, the Veteran filed a claim 
seeking a higher rating, indicating that he believed his hearing 
had worsened since his last examination.  VA provided the Veteran 
with a VA examination in October 2006 at which he demonstrated 
improved hearing acuity from what had been shown at his previous 
examination.  In fact, this examination showed that a 20 percent 
rating would be warranted.  Based on these results, the RO sent 
the Veteran a letter in November 2006, proposing to reduce his 
rating from 40 percent to 20 percent.  Consistent with 38 C.F.R. 
§ 3.105(e), the Veteran was given 60 days to present evidence or 
argument as to why his rating should not be reduced.  

In response, the Veteran submitted a private audiogram from 
December 2006, which was conducted by the same audiologist who 
conducted the Veteran's 2004 VA examination which provided the 
basis for the grant of service connection and the assignment of 
the 40 percent rating.  Although digital readings were not 
provided for the audiometric testing at this examination, the 
Board is able to ascertain that the testing showed hearing loss 
that was more severe than a 20 percent rating.  

In spite of this additional evidence, the RO continued with its 
plan to reduce the Veteran's rating for hearing loss, issuing a 
rating decision in February 2007 that reduced the Veteran's 
rating from 40 percent to 20 percent, effective May 1, 2007.  The 
Veteran disagreed with the decision to reduce his claim, and 
eventually perfected his appeal in November 2007.  In January 
2009, the Veteran was provided with an additional VA examination 
which, like the private examination, showed hearing loss that was 
more severe than a 20 percent rating.

The evidentiary record shows that the Veteran was granted service 
connection for his bilateral hearing loss disability effective in 
September 2003.  As such, the disability rating was not in effect 
for at least five years prior to October 2006.  Nevertheless, 38 
C.F.R. § 3.344 does have some import in this case.  Specifically, 
38 C.F.R. § 3.344 directs that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instance where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated, and the evidence makes it 
reasonably certain that the improvement will be maintained under 
the ordinary conditions of life.  It is also stressed that the 
stability of a rating over time is important.

In this case, the RO correctly proposed reduction and it gave the 
Veteran the appropriate amount of notice and opportunity to 
submit additional evidence in support of his claim.  However, 
since the October 2006 VA examination which provided the basis 
for the 20 percent rating, the Veteran has undergone two 
subsequent examinations, a private examination in December 2006 
and a VA examination in January 2009.  The results of both of 
these examinations showed hearing loss that would warrant a 
rating in excess of 20 percent.

As such, the Board concludes that sustained improvement has not 
been demonstrated in the course of the Veteran's hearing loss and 
therefore the reduction was not proper.  Accordingly, the 
Veteran's 40 percent rating for bilateral hearing loss is 
restored.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

The 40 percent rating for the Veteran's bilateral hearing loss 
that was reduced to 20 percent is restored, and the appeal is 
granted.  


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


